       Case 3:20-cv-05376-BHS Document 19-14 Filed 07/01/20 Page 1 of 2




From: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Subject: FW: F/V SCANDIES ROSE
Date: June 30, 2020 at 9:35:03 AM PDT
To: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, "'gmarkham@nwlink.com'"
<gmarkham@nwlink.com>, "Webster, Jess G." <Jess.Webster@millernash.com>

FYI.

From: Michael A. Barcott
Sent: Tuesday, June 30, 2020 9:33 AM
To: 'ben.hagedorn@alaska.gov' <ben.hagedorn@alaska.gov>
Subject: FW: F/V SCANDIES ROSE

Dear Mr. Hagedorn,

I write regarding the status of the SCANDIES ROSE. Attached is my
letter of March 5.

Since that time we have been in contact with the attorneys for the five
deceased crewmembers regarding their clients’ wishes concerning
leaving the vessel on the bottom or attempting to raise her. Attorneys
for two of the deceased crewmembers have advised that their clients
would like to leave her on the bottom as a permanent gravesite for
their loved ones. The attorney for the other three deceased
crewmembers has not yet advised on his clients wishes in this
regard. In light of the requests from the two families we write to ask
for direction from DNR. Given that this vessel does have within it the
bodies of at least two of the crew we are very sensitive to the fact that
this is not just a “normal” alleged trespass, it is a gravesite, and we wish
to proceed with great caution before disturbing her.

I look forward to your response.
     Case 3:20-cv-05376-BHS Document 19-14 Filed 07/01/20 Page 2 of 2




Best Regards,
Mike Barcott
